Case 1:21-cv-00162-CRH Document 1-2 Filed 08/05/21 Page 1 of 6

*#8**Please be advised that the use of these forms may not be proper for your specific legal situation*****
****Please make an independent determination whether use of these forms is appropriate****

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

8
§
3
Keanit Ty Voulson
(Enter full name of each Plaintiff, above) §
§
vs. § Civil Case No.
§ (To be assigned by Clerk of Court)
boy Oehob
Noern OA Port _ «gr § JURY TRIAL DEMANDED Ext¥es Lo
Human Ser Vice S J § (Check one)
~ §
Tule Hofhtlan ;
(Enter full name of each Defendant, above) §
COMPLAINT

I. JURISDICTION. State the grounds for filing this case in Federal Court (include federal statutes or

r _ U.S. Constitutional provisions). shbleesv14A ar Pya IK Never ABANDINeD Mar.
Sol MiR Feat, THe STATE Alleges Alan don Mean JUVNDWeEC
Hapderjy-1s 1(b)0\), SHaleesha miittaare lett MIanses tus f¥
Bly ha FewaG, For B BUS0NSS PET TRip so San Front:sco,
WwUile Here she was 4£6S//id, Aro He sulPred 4 Herod Dh jv
Sue WAS Pela yed sh $ethr7g Back Buftsite 64D 167 “Ploenel
a Marise f, (UV S VAAT To /747/5 O03 (2), an bb ypr7arrice/ Adu.

. . 4
lan plat 7AFI30L Sure TW e Polatred ary Te aH { 7-
J Kecavree

CHION; SHON esha, Nas Ferreira Feo and fot *F/fowse
AS SHe as an wWrrrarrirey ADIT <n Agr IFISIGE t Sc) } tp
SiMe Vidlate,! THe Caw, Sta lees ha eve 3BAn DO ores Ly
a

SHaleesha expla sre) ter Protoniged Absece, and gare 7
Clitermséfepntes, Wer Pre$ein San Ganesco’ L Sod-rer fa
Case 1:21-cv-00162-CRH Document 1-2 Filed 08/05/21 Page 2 of 6

ClonAnurd)

Cre Back so Atenvaro, and pyr:
; ? 'S (HAITI ” law LPdore »x,
an iHega]l rriannec Sa leesHea Pig 470T FF iVe COnsen yg,
/

Wag .
MOT PSj\Leod By Socra| Serices,, Becousre C

and AlTweas Momdana +;
; tl1é3.c // Hx
Porn wh eng L SveED un (oe 7 Vs “OTM HAd 2) mg LO

PLO TEU, AND Poulson

Of.

feouve) fave COS SONT of Tris Bidlosicas Fac,” - AMD
NEE LID-IS-0S 0 my

Fern n BC), 7 FITS sere //,

1) AA ted) (S5 Bob A11130n IN Morngr. , “P&L
Cesvais Lawyer v. WS NHer
Hh 7 5e0 Slander AWD Pe lay
ae M6, Poulson "Cannot be - SPT e,-

tr: at) oF ,
wo Feet," © sved THe sn, Fevera! Cour a
6) E Qe rev rH ¢C, Lyn cH , THrevo ; uN? OWS PUBIC rs

Pe itH ve.
f= HE WAS an AbIeEIST Ano Pilowed ren Mio Ln wd ile;

| , DN v
ewe © Mave ExPlamed THis Te Julie veep 2
+ QUOT WPNT TO Commumlate With thy Fa in
awe MY (31010G1Caq) OAVa tte. Recausy m7, I
en Move To Mt ze WANT Sulre Hoffma by
Validahon oft mw PROOON ONS Oecye.e A mn . PP eu | T te
Co _ / CCA SE Sha lees
Never Gave NM Sensy Pao qulve K1aFPman's Mvye A mG.
Weg NOT Conovere Dp PU~Pely Sha lees} > FAP? oy
-_ . . 3 G& fulOo me Hat
THe sore QUST "JOG¥ A1AA sol" Without Hes Consent
Tlie Hoffman Hos felled te LSS Ferre pro a!
vy on. rye RW Sve oSilt NOT TRI so Sttaleesha Aa
Geigy Lobe in THe care of Her Serer Alydia O0ES Nor mpg
, a ° T
te term "ABANDON" SHaleeste Had No Knowledge of C

Traymane Gan PRwy, Awotue sere never Conouct.
ed A Prygée C Picedur, AND -KesuUMeN Sha leeshe
PDANODINCO MATZISO), even THhovaH Ste PONT,
SHalecshHa How No idea: Awyo TWhe Hallman
Case 1:21-cv-00162-CRH Document 1-2 Filed 08/05/21 Page 3 of 6

T|S de TAIK Te He, Ww © ROW He im pg
cf
Prledive, {Hte SoAtc of NOH OCF itens Cyp ol

(eymove MAVIi Sol Frm SHaleeanea en p yale
eked ey nn yo
IL. For each Plaintiff list: name and address including City, County and State.

4. Spte of NOC@TH DAVeTA eg of yluman SecvilesS
2. GovlevmeD Aw, dept, BLS

MAZES, NO 5850S

—sulie Homan ©

600 2. Goulwprd Ave Ore} BZS

bamack, NO $3605

 
  
 

  

  

yy as > Ef’
0. BES ae ZANT: For each Defendant list: name and address including City, County and State.

= 1 Kermit sy Poavison
\520 €£. Sucdiclke EP SSiGY

Mindy, ND S470 |

 

 

 

 

rey =
bu MEASO! TY. SON
FEO TV WW SAS

Y prepa Fervens
nt or SW, WRTPOCOESY M2 SBISY
SAMPLE COMPLAINT 2
Case 1:21-cv-00162-CRH Document 1-2 Filed 08/05/21 Page 4 of 6

IV. CLAIM. State the facts of your claim. Include the name of each person involved, dates and
places. Be as specific as possible. Do not give any legal argument or cite any cases or statutes. Use

_ additional sheets of paper if necessary, “J U} 1 € Hoffyriann P ecforrned hn Vegas
SIATC Poop, VitHout StraleeshaS Consead, AWO
DIO MOT Caonducr 7 POP ec lIVESD Gach o7 , BAND Licp
fos SA est B "FIBANQONNS" ANI) Sd) W597 He
Rd - Phy Ae, Thee som7e Hes Been CXHevsseo, os
Ture Hoffman wfuses t pvmoress TS, BNO WHE
vete bes de Listen) BAO ustHo Will ASOT Tell moe tot
WeGge, oc Ht Couet, 16 ROOress THis sllega )
Moheuver, Julie alag KFnouws THe sme oF MOATAA
Meg oily deminaded my NGF ID, Zased off Of
Plan Ser, IANO LelarrnedD6n of- CH BV rege, Sy» an

Bbleiss, Avg lldlahng COUZT, AND SHE cal/s

lhe at 4) on ,
lOO PEO CO MYDe 0), " Ane Treats mre Af ry

'N Braop
: WwXY NO, ANO S15 Vidlatne TH! H0,4

V. ADMINISTRATIVE PROCEDURES. If applicable, state whether your claim was heard by
any administrative agencies; the type of proceedings; the date and place of any proceedings; the
outcome of any administrative proceedings.

PT Have wocked ouT JO Her, Sevea Nr s, LrtidH trna, |
PNoys Callg, 6H. Ves Borrites OF Silence AAD oge
~S5iI0oN 1 NOT YISCUSs THY AAPOR Vi0 ladrons ,
oF MINTBN A ANY Site vefuses dU CeT my Talk ioty
Family , BNO My OfugHTer, WHE iS STi/| mY
Oyo] 04 rca.) Dbuqnter, Skxe 1S Viblatng my Civ eh
nants, Pwo Placing Baits, Ste reAses 1
SAMPLE COMPLAINT TAY\c ga ANE, Bio TWearT we woth

Diary, ANYO INTeqaTy , Evers THOVGNM LF Ws
Tie py College poucaty Furuno Be rmerisul —~»
Case 1:21-cv-00162-CRH Document 1-2 Filed 08/05/21 Page 5 of 6

THe THE Bavie of Ane, OBZ
Senader Jy Lee sVeT wit IT4 PWD L ry,
Filing Js Lavswt Because. She sefrtes req
Hae egen Dietogue win re, offer, NY Kino!
RDvVice, PNY SHE'S ACTING FRSC ETIy, PAID
bile OINGIOD TAUMP F Ssved StHdlreang

NO Te saAtTe oF MOnTANA IN Fedcral Comey
2€€ 1) Povlson Vs Ie AVPyYBIC, ¢Y513-1G0 -M~ pucr
Jel, Z) Povisom Vi Bullocks CV) 17-1YO -M ~DLC “Jee,
ANO RM NOW SUNG Her Faw Joing LJoth
yong ful tominadon 6f PAV en der | Zi 7HTS | (lace
Baynes My WAY, telling rhe ti Ar "Disabhy
FATHa ts Carin6oT Re 50's SEND Stone walling
We Lie ime A Jew in AVSCH Wi FZ, SHE Is
nean, condescending Aweavcrahe, Hatety), AYO
Placing Bais, GBerween WO, PWD THe Fenny
ARNO MY i0loqital PrUGHICr, site iHegaliy ?
Pus mMrANSsol ON TOSTer Core AND fA1S6 Mega ly
boogie Her out. GHe is VN-HUMmans AIO 15
ACTING Lilt A PASS NAZI IN NSNY Lego |
ODiN16K .- SHA O1selirmnateS M™ Becav&e
rim Allegedly ANT -FA, NZUMP Lost! Doan
Not (LePublitan , PND SHteclaims Andry
Bre Tero SIS, BUT We arentT, 30 SAO THE
FOLD pno Cangress, An iDedlogy Cannot
(Ze (\lesal, YeT Se Pallows A Mul DereH TaZUMO

of
Case 1:21-cv-00162-CRH Document 1-2 Filed 08/05/21 Page 6 of 6

— Sdte Claims % Ge A "“Pavd Gel" AMD ss4¢
Hates me, SHe's Comm dting 4 Yadse ~

CHIMP, PYDO (+ NeeOs Jo sso Nou,
VI. RELIEF. State what you want the Court to do for you. ;

}.0fern OAT Ose With my SOGOItO VAVGY ~
fer M¢énsol MN Feivar, BMD Her Am, | 7
? ES0L for V0 lade Jee ADA, Y
Sayuri Hoff Man ty Wink Arn PP0) ©
CUTE” SOATTNG TH "BAD FA
Ae site Weraes ; AT VAN F-17347
TENN SY

y

C'S
PSO THe £ BAK NOT A

Ly, Deroy NC TZ BND Thy ve

PRZTY , BS Tey hye Tae Py bliza,,

VEN AVISTS
mz \
G O a) Of «KG Wen)
VIL. SIGNATURE. Each Plaintiff must individually sign this complaint.
Signed this? S day of LF 1G; UST 2d2.]
Li Za

Signature of Plaintiff a” /
lf. Ty Poulson

Printed Name of Plaintiff

ISZo £& Gur picle Expresso

Mailing Address

  
   

 

 

 

    

ame of Plaintiff \

 

  

  

 

Minot, NO Sg zo] Cy)

City, State, Zip Code

[YOb) 426 - XL4¢ ZI6\KZOC

Telephone Number of Plaintiff Telephone Nhmber of Plaintiff

TN,
State, Zip Code

 

 

  

 

SAMPLE COMPLAINT 4
